JUDGMENT
Per Curiam
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing and the motion for release, it is
ORDERED that the motion for release be denied. It is
FURTHER ORDERED AND ADJUDGED that the district court’s order filed October 7, 2016, be affirmed as modified to reflect a dismissal without prejudice under Federal Rule of Civil Procedure 8(a). Appellant did not provide a short and plain statement of his claims showing that he was entitled to relief.
*518Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed- to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41.